DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This is a final action in response to applicant’s arguments filed on 11/25/2020.
Claim(s) 1-15 is/are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-15 is/are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.

Claim(s) 1-8 is/are drawn to a method, 9-11 is/are drawn to a system, and 12-15 is/are drawn to a computer readable medium.  These are a process, machine and 
(§ 101 Subject Matter Eligibility, Step 1: YES)

Regarding Claim 1, 9 and 12 they are directed to a judicial exception.  It is directed to a series of steps comprising performing load balancing, distributing data, receiving data, calculating a probability, determining a likelihood, and predicting an interest. These steps include a managing personal behavior or activity, which is a certain method of organizing human activity and thus an abstract idea. Abstract ideas are a judicial exception. This identified abstract idea is not integrated into an identified practical application. It is not integrated into an identified practical application because, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f).  Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception.
(§ 101 Subject Matter Eligibility, Step 2A: YES)	
Claim 1 and 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Although the elements in the claim do not specifically designate hardware or additional elements, it is evident from the specification that the function of the computer implemented method is performed by generic computer technologies including “processor”. However, claim 4 and 5 does not 
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of “readable medium, a processor”, do(es) not amount to more than generally linking the use of a judicial exception, an abstract idea, to a particular technological environment, which is “readable medium, a processor”. As explained in  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/ch2100_d29a1b_139db_e0.html"MPEP § 2106.05 (h), when determining whether a claim recites significantly more than a judicial exception, a consideration is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. The Supreme Court explains, a claim directed to a judicial exception cannot be made 

Claims 1, 9 and 12 recites the abstract idea of commercial or legal interactions, limited to a particular technological environment (“a processor”), as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). In FairWarning, specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, is a limitation that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception; because, this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/ch2100_d29a1b_139db_e0.html"MPEP § 2106.05 (h). 
Specifying that the abstract idea of commercial or legal interactions relates to execution in a computer environment, is a limitation merely indicating a field of use or technological environment in which to apply a judicial exception; because, this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer: (generic computer component), as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). 
Although the additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment, “readable medium, a processor”, and thus fails to add an inventive 
(§ 101 Subject Matter Eligibility, Step 2B: NO)
	
Dependent claim(s) 2-8, 10-11, 13-15 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. The dependent claims are directed to further details of performing abstract functions of the independent claims and are themselves directed to abstract ideas which include, certain methods of organizing human activity. The abstract functions and abstract ideas are not integrated into an identified practical application just by using a computer or linking to a particular technological environment. See MPEP §2106.05(f) & §2106.05(h). These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive to overcome all of the rejections from the most recent Office Action.  Details are provided below. 

Arguments on Claim Objections
Rejections from previous office action have been withdrawn based on applicant's amendments to claims.

Arguments on Claim Rejections -35 USC § 101
Applicant argues the claims present “particular solution” that provides a technical improvement by either improving the functioning of a computer itself or effecting an improvement in any other technology or technical field. Examiner respectfully disagrees.
	The improvement is directed to managing personal behavior or activity, and a business method, rather than a technical field.

Arguments on Claim Rejections -35 USC § 103
Applicant's arguments are directed to newly added and/or amended limitations that are considered for the first time. Rejections under 35 U.S.C. 103 have been withdrawn based on applicant's amendments to the claims. Closest prior art to the claimed invention as in claims 1 and 21 are Linden, Chhajlani, Cone, and Wang. None of the prior art, taken alone or in combination, teach(es) the claimed invention as recited in claims 1 and 21, wherein the novelty is not in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is (571)272-6509.  The examiner can normally be reached on M-Th/F 7:30a-5:30p (Alternate Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.F./           Examiner, Art Unit 3623           
          /MATTHEW S GART/                     Supervisory Patent Examiner, Art Unit 3623